        Case 2:13-cv-20000-RDP Document 2714 Filed 03/05/21 Page 1 of 1                                  FILED
                                                                                                2021 Mar-05 PM 04:36
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

IN RE: BLUE CROSS BLUE SHIELD                 }       Master File No.: 2:13-CV-20000-RDP
                                              }
ANTITRUST LITIGATION                          }
  (MDL NO.: 2406)                             }

                                             ORDER

       Pursuant to the court’s October 1, 2020 Seventh Amended Scheduling Order (Exclusive to

Provider Track), dispositive motions on issues of liability which are not critically dependent on

the outcome of class certification are due on April 1, 2021. In recent consultation with Providers

and the Blues, it appears that both sides seek to further re-visit the appropriate standard of review

applicable to Providers’ claims. Therefore, it is ORDERED as follows:

       1.      On or before March 15, 2021, counsel for Providers and the Blues SHALL (a)

meet and confer regarding an efficient manner to revisit the standard of review issue as to

Providers’ claims, and (b) file a joint report containing a proposed aggressive briefing schedule.

       2.      Because the court believes that any further ruling on the standard of review

applicable to Providers’ claims will impact a decision on the appropriateness of class certification

on those claims, on the court’s own motion, the Clerk of the Court is DIRECTED to

TERMINATE the pending Motion for Class Certification and Motions to Exclude Defendants’

class certification experts. (Docs. # 2604, 2631, 2633, 2635, and 2639). After disposition of the

standard of review issue, the court will confer with counsel for Providers and the Blues to

determine whether the Motions may be reinstated, or whether revised briefing will be required.

       DONE and ORDERED this March 5, 2021.


                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
